DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on May 20, 2021.  Claims 1-9 and 11-21 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	
	


Allowable Subject Matter
Currently claims 1-9 and 11-21 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…in response to the detecting and the determining that each user of the users is pre-registered with the seller, transmitting electronic notifications to the plurality of 

Drakoulis discloses transmitting electronic notifications to the plurality of location- enabled client devices, each of the electronic notifications indicating that the mobile auction for one or more items is to occur via the mobile device auction application (Drakoulis:  Figure 3 - send bid info 68, paragraph [0068] - Upon immediately detecting the presence of such a consumer 37, the mall server 20, via the first communication path 35, sends the above described message or messages to the consumer 37 in step 68).  PTO-892 Reference U discloses composing fashion outfits.  Ericsson  discloses in response to detecting, transmitting electronic notifications (Ericsson: paragraph [0021] - Notices will be sent to predetermined recipients at a predetermined time prior to the predetermined auction beginning time, such as 30 minutes prior. The notices would be transmitted over the internet).  PTO-892 Reference U discloses preset auction notification.  Drakoulis, Ericcson, PTO-892 Reference U nor any of the other cited references teach, suggest, or otherwise render obvious in response to the detecting and the determining that each user of the users is pre-registered with the seller, transmitting electronic notifications to the plurality of location-enabled client devices, each of the electronic notifications indicating that the mobile auction for the one or more items being sold by the seller is to occur via the mobile device auction application.
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625